Citation Nr: 0300398	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  00-09 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tonsillitis.


(The issues of entitlement to service connection for 
lymphadenopathy, testicular lumps, thyroid lumps, and a 
prostate disorder will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from January 1943 to 
January 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in April 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which found that new and 
material evidence had not been presented to reopen a claim 
for service connection for tonsillitis.  The veteran 
entered notice of disagreement with this decision in May 
1999; the RO issued a statement of the case in June 1999; 
and the veteran entered a substantive appeal, on a VA Form 
9, which was received in April 2000. 

The Board is undertaking additional development on the 
issues of entitlement to service-connection for 
lymphadenopathy, testicular lumps, thyroid lumps, and a 
prostate disorder pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2002).  When it is completed, the 
Board will provide notice of the development as required 
by Rule of Practice 903.  38 C.F.R. § 20.903 (2002).  
After giving notice and reviewing any response to the 
notice, the Board will prepare a separate decision 
addressing these issues.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim on appeal 
decided herein has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim 
addressed in this decision and obtained all relevant 
evidence designated by the veteran in order to assist him 
in substantiating his claim for VA compensation benefits.

2.  In a June 1958 rating decision, the RO denied service 
connection for tonsillitis, finding no nexus between the 
veteran's then current tonsillitis (treated with 
tonsillectomy) and the veteran's service; the veteran was 
duly notified of the decision and of his appellate rights 
in June 1958; thereafter, the veteran did not enter a 
notice of disagreement within one year of notice of the 
June 1958 rating decision.
 
3.  The evidence associated with the claims file 
subsequent to the June 1958 RO decision is either 
cumulative and redundant, or is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for tonsillitis (status 
post tonsillectomy).


CONCLUSIONS OF LAW

1.  The RO's June 1958 rating decision denying service 
connection for tonsillitis is final.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 20.201, 
20.302, 20.1103 (2002).  

2.  The evidence received subsequent to the RO's June 1958 
decision is not new and material, and the requirements to 
reopen the claim of entitlement to service connection for 
tonsillitis have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, 7105 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.159, 3.156(a), 20.1105 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now requires VA to assist 
a claimant in developing all facts pertinent to a claim 
for VA benefits, including a medical opinion and notice to 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary 
to substantiate the claim.  The duty to notify provisions 
of the Veterans Claims Assistance Act of 2000 and 
implementing regulations apply to claims to reopen based 
on new and material evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  The 
Board finds that, in this appellant's case, the 
requirements of the Veterans Claims Assistance Act of 2000 
and implementing regulations have been met.  

In the rating decision, statement of the case, and 
supplemental statements of the case, the RO advised the 
appellant of what must be demonstrated to reopen a claim 
for service connection for tonsillitis.  A December 2000 
supplemental statement of the case advised the veteran of 
the statutory provisions of the Veterans Claims Assistance 
Act of 2000; a June 2002 supplemental statement of the 
case advised the veteran of the regulatory provisions of 
the Veterans Claims Assistance Act of 2000.  The Board 
finds that the RO has obtained, or made reasonable efforts 
to obtain, all records or other evidence which might be 
relevant to the appellant's claim, and the appellant has 
not identified any additional evidence or records that 
have not been obtained.  VA specifically requested 
treatment records from private physicians identified by 
the veteran and obtained copies of the veteran's service 
medical records.  VA specifically advised the veteran that 
it was requesting the physician statements to assist in 
development of his claim.  Thus, the veteran has been 
advised which portion of evidence is to be provided by him 
and which portion VA will attempt to obtain in accordance 
with 38 U.S.C.A. § 5103(a).  Accordingly, no further 
notice to the veteran or assistance in acquiring evidence 
is required by the new statute and regulations.  

II.  New and Material Evidence to Reopen Claim 
for Service Connection for Tonsillitis

In this case, in the April 1999 rating decision on appeal, 
the RO determined that new and material evidence had not 
been presented to reopen a prior final June 1958 rating 
decision for service connection for tonsillitis, and 
denied reopening of the claim.  Regardless of the actions 
of the RO, the Board has a legal duty to address the "new 
and material evidence" requirement.  If the Board finds 
that no new and material evidence has been submitted, it 
is bound by a statutory mandate not to consider the merits 
of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).  

As a general rule, within one year from the date of 
mailing the notice of the RO's decision, a notice of 
disagreement must be filed in order to initiate an appeal 
of any issue adjudicated by the RO.  See 38 U.S.C.A. 
§ 7105(a), (b)(1) (West 1991 & Supp. 2002).  If a notice 
of disagreement is not filed within one year of notice of 
the decision, the RO's determination becomes final.  See 
38 U.S.C.A. § 7105(c) (West 1991 & Supp. 2002).    

In this case, in a June 1958 rating decision, the RO 
denied entitlement to service connection for tonsillitis, 
finding that there was no evidence to demonstrate a nexus 
between the veteran's then current tonsillitis (treated 
with tonsillectomy) and the veteran's service.  The 
veteran was duly notified of the decision and of his 
appellate rights by a letter dated in June 1958, but did 
not enter notice of disagreement with this decision within 
one year of such notice.  As a result, the June 1958 RO 
rating decision denial of service connection for 
tonsillitis became a final decision.  See 38 U.S.C.A. 
§ 7105(c). 

A final decision under the provisions of 38 U.S.C.A. 
§ 7105 cannot be reopened and reconsidered by VA unless 
new and material evidence is presented in connection with 
a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 
135 (1993).  When it is determined that new and material 
evidence has been submitted, VA must reopen a previously 
denied claim.  See 38 U.S.C.A. § 5108; Spencer v. Brown, 4 
Vet. App. 283, 286-87 (1993).  If new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.   

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The regulatory 
changes of the new and material evidence requirement of 
38 C.F.R. § 3.156(a) in the VA regulations implementing 
the Veterans Claims Assistance Act of 2000 apply only to a 
claim to reopen a finally decided claim that was received 
on or after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 
29, 2001).  As the veteran in this case filed his claim to 
reopen in April 1999, prior to the August 29, 2001 
effective date for regulatory change of the new and 
material evidence requirement, the changes to the 
definition of new and material evidence at 38 C.F.R. 
§ 3.156(a) do not apply; the definition of new and 
material evidence in effect prior to August 29, 2001 will 
be applied.  

For claims to reopen filed prior to August 29, 2001, new 
and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).

In this case, at the time of the RO's June 1958 decision, 
the relevant evidence of record consisted of service 
medical records and a VA hospitalization report dated from 
April to May 1958.  Service medical records reflect that 
the veteran was hospitalized from June to July 1943 for 
general lymphadenopathy.  During that hospitalization, the 
veteran was noted to have moderately enlarged tonsils, 
which were treated with nose drops.  By the end of 
hospitalization in July 1943, the veteran's tonsils were 
not indicated to be symptomatic, and the veteran was 
returned to duty.  Examination in service in September 
1943 revealed no thyroid enlargement or adenopathy, and 
the throat was found to be normal.  The service separation 
examination in January 1946 noted enlarged infected 
tonsils, and noted the history that the veteran had 
experienced jaundice in February 1945 in the Philippines 
with frequent attacks of tonsillitis.  

A VA hospitalization report dated from April to May 1958 
reflects a two year history of swelling of the neck, 
severe sore throat, complicated by development of a 
paratonsillar abscess which required incision and 
drainage, tender swelling in the central portion of the 
neck above the thyroid cartilage, and excision of 
thyroglossal duct cyst in September 1956.  The VA report 
of hospitalization reflects that that in April 1958 VA 
performed a tonsillectomy on the veteran.  The final 
diagnosis from the VA hospitalization ending in May 1958 
was chronic tonsillitis that had been treated, operated, 
and cured.

Evidence submitted since the RO's June 1958 rating 
decision denial includes duplicate service medical 
records, a November 1958 report of VA hospitalization for 
peptic ulcer, a medical article pertaining to 
lymphadenopathy, private physician treatment records, 
hospital reports, letters that reflect treatment for 
complaints or disorders that did not include tonsillitis, 
and written statements from the veteran.  In various 
written submissions, the veteran wrote that he had 
lymphadenopathy in service, frequent treatment for 
tonsillitis and strep throat while in the Philippines 
during service, he continued to have problems with tonsil 
infections after service, he had his tonsils removed at a 
VA hospital after service, and that he felt that his 
"health problems" that included tonsillitis were the 
result of lymphadenopathy in service.   

After a review of the evidence, the Board finds that the 
additional evidence associated with the claims file 
subsequent to the June 1958 RO decision is either 
cumulative and redundant, does not bear directly and 
substantially upon the specific matter under 
consideration, or is not so significant that it must be 
considered in order to fairly decide the merits of the 
claim for service connection for tonsillitis.  The 
duplicate service medical record evidence is cumulative 
and redundant and, therefore, not new.  The November 1958 
report of VA hospitalization for peptic ulcer and a 
medical article pertaining to lymphadenopathy pertain to 
unrelated disorders, so do not bear on the question of 
service connection for tonsillitis.  The private medical 
evidence likewise does not include any clinical evidence 
or medical opinion regarding the veteran's tonsils or the 
relationship of his post-service tonsillitis to 
tonsillitis in service. 

The veteran's statements entered since June 1958 - to the 
effect that he had lymphadenopathy in service, frequent 
treatment for tonsillitis while in the Philippines during 
service, continued to have problems with tonsil infections 
after service, had his tonsils removed at a VA hospital 
after service, and that he felt that his "health problems" 
that included tonsillitis were the result of 
lymphadenopathy in service - are cumulative and redundant 
of the evidence of record in June 1958.  For example, the 
service medical records of record in June 1958 reflect 
that the veteran was hospitalized from June to July 1943 
for what was diagnosed as general lymphadenopathy.  The 
January 1946 service separation examination noted the 
history of frequent tonsillitis during service in the 
Philippines and noted enlarged tonsils at the service 
separation examination.  The April to May 1958 VA 
hospitalization report which was of record in June 1958 
reflects a two year post-service history of symptoms of 
swelling of the neck, severe sore throat, and 
paratonsillar abscess, and reflects that VA had performed 
a tonsillectomy on the veteran in April 1958.  

Based on the foregoing, the Board concludes that the 
evidence received subsequent to the RO's June 1958 rating 
decision is not new and material, and the requirements to 
reopen the claim of entitlement to service connection for 
tonsillitis (including status post tonsillectomy) have not 
been met.  Inasmuch as new and material evidence has not 
been presented to reopen the previously disallowed claim, 
the RO's June 1958 decision remains final.  The veteran's 
claim to reopen must be denied.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, 7105; 38 C.F.R. §§ 3.156(a), 3.159, 
20.201, 20.302, 20.1103, 20.1105.  


ORDER

New and material evidence not having been submitted, the 
veteran's request to reopen a claim of entitlement to 
service connection for tonsillitis is denied.


	
		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

